DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in response to applicant’s amendment and remarks dated July 7, 2022.  Claims 5-6, and 20 are amended.  Claims 2-4, 7-11, 14, and 17-18 are cancelled.  Claim 30 is new.  Claims 1, 5-6, 12-13, 15-16 and 19-30 are pending and stand rejected.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a plurality of apertures".  It is unclear if this is the same “a plurality of apertures” as recited in claim 13, or a new plurality of apertures.  For purposes of examination, it will be treated as the same plurality of apertures.
Claim 26 recites the limitation "the second frit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  “The second frit” is recited in the claim prior to recitation of “a second frit” in line 9.  For purposes of examination the first recitation of “the second frit” in line 5 is considered to be referring to “the first frit”.
Claims 27-29 are rejected insomuch as they depend on claim 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 26-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3170413 A1 (hereinafter BURSEG).  US publication US 20180325176 A1 relied on for references.  This reference was included on Applicant’s Information Disclosure Statement filed January 28, 2020.  The reference is has a valid prior art date because despite being disclosed by the same assignee the priority date for the reference is November 19, 2015.
Regarding claim 1, BURSEG discloses an electronic smoking device with a primary and secondary liquid reservoir (abstract).  BURSEG discloses an electronic cigarette (Fig. 6, electronic smoking device 401, ¶45) comprising: a first liquid reservoir (Fig. 6, primary liquid reservoir 403, ¶46); a second liquid reservoir (Fig. 6, secondary liquid reservoir 405, ¶46); and a first atomizer including a first heating element (Fig. 6, primary heating element 406, ¶46), the first atomizer configured and arranged to receive a liquid solution from at least one of the first liquid reservoir and the second liquid reservoir, and vaporize the liquid solution into an airflow.  As in the instant application, the first atomizer and second atomizer include the heating element and the wick with the solution to vaporize; see instant application ¶20.  BURSEG further discloses a second atomizer including a second heating element (Fig. 6, secondary heating element 408, ¶46), the second atomizer configured and arranged to receive a nicotine solution from the second liquid reservoir, and vaporize the nicotine into an airflow (¶3, ¶21, ¶55); and wherein the first atomizer is further configured and arranged to receive a flavorent solution from the first liquid reservoir (¶55); and a first wick (Fig. 6, wick 417, ¶46) that is in fluid communication with the first liquid reservoir, the second liquid reservoir, the first heating element, and the second heating element; and wherein the first wick is configured and arranged to draw the flavorent solution from the first liquid reservoir into contact with the first heating element and the nicotine solution from the second liquid reservoir into contact with the second heating element via capillary action (¶46).
Regarding claim 5, BURSEG discloses the electronic cigarette of claim 1 as discussed above.  BURSEG further discloses control electronics (Fig. 6, operation unit 414, ¶2, ¶45) communicatively coupled to the first atomizer and the second atomizer (¶22), the control electronics configured and arranged to independently control vaporization of the nicotine and flavorent solutions into the airflow by pulsing one or both of power signals delivered to the first and the second atomizer (¶23, ¶25).  See also Fig. 9, ¶52-¶53.
Regarding claim 6, BURSEG discloses the electronic cigarette of claim 5 as discussed above.  BURSEG further discloses further including an airflow sensor (¶20) communicatively coupled to the control electronics, the airflow sensor configured and arranged to sense the airflow through the electronic cigarette and transmit an electrical signal to the control electronics indicative of the airflow, the control electronics further configured and arranged to vary the vaporization of the nicotine and flavorent solutions into the airflow based at least in part on the airflow sensed and to maintain at least one of the first and second atomizers at or above a temperature associated with vaporization of the nicotine solution and/or the flavorent solution during the period in which the airflow sensor is sensing airflow (¶32, ¶35).  See also Fig. 9, ¶52-¶53.
Regarding claim 26, BURSEG discloses an electronic smoking device with a primary and secondary liquid reservoir (abstract).  BURSEG discloses an electronic cigarette (Fig. 6, electronic smoking device 401, ¶45) comprising: a first atomizer (Fig. 6, primary heating element 406, ¶46) a first liquid reservoir (Fig. 6, primary liquid reservoir 403, ¶46); a first frit (Fig. 6, respective wick 417) in fluid communication between the first liquid reservoir and the first atomizer, the first frit including a first plurality of apertures extending through the first frit.  As explained above BURSEG discloses that the wick is a bundle of porous material such as fiberglass fibers.  These use capillary action to draw liquid from the reservoirs.  A porous wick by definition has a plurality of pores i.e. apertures.  BURSEG further discloses the second frit is configured and arranged to evenly distribute, via the first plurality of apertures, a first liquid from the first liquid reservoir along a first portion of the first atomizer (¶46). BURSEG further discloses a second liquid reservoir (Fig. 6, secondary liquid reservoir 405, ¶46); and a second frit (Fig. 6, respective wick 417) in fluid communication between the second liquid reservoir and the first atomizer.  The second frit (respective wick 417) is in fluid communication with the first atomizer in so much all portions are in fluid communication as they come together in the toroidal cavity (¶41).  As explained above the second frit including a second plurality of apertures extending through the second frit because BURSEG discloses that the wick is a bundle of porous material such as fiberglass fibers.  These use capillary action to draw liquid from the reservoirs.  A porous wick by definition has a plurality of pores i.e. apertures.  Further BURSEG discloses the second frit is configured and arranged to evenly distribute, via the second plurality of apertures, a second liquid from the second liquid reservoir along a second portion of the first atomizer.  When the liquids from the reservoirs meet in the toroidal cavity they are heated by portions of the atomizers.
Regarding claim 27, BURSEG discloses the electronic cigarette of claim 26 as discussed above.  BURSEG further discloses wherein the first liquid is a flavorent solution and the second liquid is a nicotine solution (¶55).
Regarding claim 29, BURSEG discloses the electronic cigarette of claim 26 as discussed above.  BURSEG further discloses wherein the first and second frits are positioned within an inner diameter of the first atomizer.  As shown in Fig. 6 the wick is positioned within the inner diameter of the first atomizer.  The respective wicks are positioned within the inner diameter insomuch as the wicks are joined together and the circumference of the wick is positioned within the inner diameter of the first atomizer.
Regarding claim 30, BURSEG discloses the electronic cigarette of claim 5 as discussed above.  BURSEG further discloses further including an airflow sensor (¶20) communicatively coupled to the control electronics, the airflow sensor configured and arranged to sense the airflow through the electronic cigarette and transmit an electrical signal to the control electronics indicative of the airflow, the control electronics further configured and arranged to generate and transmit a first power signal to the first atomizer to vaporize only the flavorent solution for a first period of time, and then to transmit a second power signal to the second atomizer, simultaneous with the first power signal, to vaporize the flavorent and the nicotine solutions for a second period of time until the airflow sensor no longer senses airflow and in response thereto the control electronics deactivates the first and second power signals (¶32, ¶35).  See also Fig. 9, ¶52-¶53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 15-16, 19-20, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over BURSEG in view of US 20150216237 (hereinafter WENSLEY).
Regarding claim 13, BURSEG discloses an electronic smoking device with a primary and secondary liquid reservoir (abstract).  BURSEG discloses an electronic cigarette (Fig. 6, electronic smoking device 401, ¶45) comprising a reservoir portion (Fig. 6, reservoir portion 402, ¶46) including a first liquid reservoir (Fig. 6, primary liquid reservoir 403, ¶46) containing a flavorent solution (¶55); a second liquid reservoir (Fig. 6, secondary liquid reservoir 405, ¶46) containing a nicotine solution (¶55); a first atomizer in fluid communication with the first liquid reservoir, the first atomizer configured and arranged to receive the flavorent solution from the first liquid reservoir (Fig. 6, primary heating element 406, ¶25, ¶46), and vaporize the flavorent solution into an airflow; a second atomizer (Fig. 6, secondary heating element 408, ¶46) in fluid communication with the second liquid reservoir, the second atomizer configured and arranged to receive the nicotine solution from the second liquid reservoir, and vaporize the nicotine solution into the airflow (¶25, ¶46, ¶52-¶53).  BURSEG further discloses a frit (Fig. 6, wick 417, ¶46).  BURSEG further discloses the frit including a plurality of apertures extending through the frit (¶41, ¶46).  BURSEG discloses that the wick is a bundle of porous material such as fiberglass fibers.  These use capillary action to draw liquid from the reservoirs.  A porous wick by definition has a plurality of pores i.e. apertures.
BURSEG does not disclose a first pump in fluid communication between the first liquid reservoir and the first atomizer; a second pump in fluid communication between the second liquid reservoir and the second atomizer; and wherein the first and second pumps are configured and arranged to draw the flavorent and nicotine solutions from the liquid reservoirs to the respective heating coils; and a frit in fluid communication with the first liquid reservoir via the first pump and direct fluid communication with the first atomizer.
WENSLEY teaches an atomizer (9006) to heat an aerosol precursor solution, delivered from a reservoir, into an aerosol for user consumption (¶153). WENSLEY teaches where the liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) is delivered to the heater element through the use of a positive displacement pump, where a pump housed or located within a reservoir comprising a liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) (¶140).  Further WENSLEY teaches the use of a frit (Fig. 12, frit 1204, ¶160).  The frit draws an agent from the reservoir and onto the heating element 1206 (¶160).  WENSLEY further teaches that the frit can be used to ensure that the rate of agent transfer is safe (¶209).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BURSEG to provide a first pump in fluid communication between the first liquid reservoir and the first atomizer; a second pump in fluid communication between the second liquid reservoir and the second atomizer; and wherein the first and second pumps are configured and arranged to draw the flavorent and nicotine solutions from the liquid reservoirs to the respective heating coils; and a frit in fluid communication with the first liquid reservoir via the first pump and direct fluid communication with the first atomizer as taught in WENSLEY.  A person of ordinary skill in the art would obviously use pumps within the reservoirs to deliver the solutions to the frit.  Doing so would effectively deliver the solution in differing amounts and rates to control the size for effective delivery and absorption in the lung of a subject (WENSLEY, ¶11-¶12).  In addition the inclusion of a frit would ensure that the delivery rate of the agent is safe (WENSLEY ¶209).  With respect to the claim limitation of first and second pumps arranged on first and second atomizers, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, Part B. In this case, a person of ordinary skill in the art would obviously provide pumps to each reservoir because doing so would deliver the solution at desired rates and amounts.	
Regarding claim 12, modified BURSEG discloses the electronic cigarette of claim 13 as discussed above.  BURSEG does not disclose wherein the first and second pumps are oscillating diaphragm pumps.
WENSLEY teaches an atomizer (9006) to heat an aerosol precursor solution, delivered from a reservoir, into an aerosol for user consumption (¶153). WENSLEY teaches where the liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) is delivered to the heater element through the use of a positive displacement pump, where a pump housed or located within a reservoir comprising a liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) can be an oscillating diaphragm pump (¶140).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BURSEG to provide wherein the first and second pumps are oscillating diaphragm pumps as taught in WENSLEY.  A person of ordinary skill in the art would obviously use an oscillating diaphragm pump.  Doing so would effectively deliver the liquid using the electronic device provide to form an aerosol for the user to inhale.
Regarding claim 15, modified BURSEG discloses the electronic cigarette of claim 13 as discussed above.  BURSEG further discloses a power supply portion (Fig. 6, battery portion 9, ¶16) mechanically coupled to the reservoir portion (¶17), the power supply portion including control electronics (Fig. 6, operation unit 414, ¶45) communicatively coupled to the first atomizer and the second atomizer, the control electronics configured and arranged to independently control vaporization of the nicotine and flavorent into the airflow (¶45).
Regarding claim 16, modified BURSEG discloses the electronic cigarette of claim 15 as discussed above.  BURSEG further discloses wherein the power supply portion further includes an airflow sensor (¶20) communicatively coupled to the control electronics, the airflow sensor configured and arranged to sense the airflow through the reservoir portion and transmit an electrical signal to the control electronics indicative of the airflow, the control electronics further configured and arranged to vary the vaporization of the nicotine and flavorent into the airflow based at least in part on the sensed airflow (¶32, ¶35).
Regarding claim 19, modified BURSEG discloses the electronic cigarette of claim 13 as discussed above.  BURSEG further discloses a power supply (Fig. 6, battery portion 9, ¶16)   portion mechanically coupled to the reservoir portion (¶17), the power supply portion including control electronics (Fig. 6, operation unit 414, ¶45) communicatively coupled to the first and second atomizer (¶45).
BURSEG does not disclose that the control electronics are coupled to the first and second pump, the control electronics configured and arranged to independently control the first pump and the first atomizer, and the second pump and the second atomizer, and thereby independently control vaporization of the nicotine solution and the flavorent solution into the airflow.
WENSLEY teaches an atomizer (9006) to heat an aerosol precursor solution, delivered from a reservoir, into an aerosol for user consumption (¶153). WENSLEY teaches where the liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) is delivered to the heater element through the use of a positive displacement pump, where a pump housed or located within a reservoir comprising a liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) (¶140).  Further WENSLEY teaches a controller that can be programmable (¶124).  The controller can be programmed to alter the amount of pharmaceutically active agent is delivered to or onto a heater element (¶124).  In addition the controller can adjust the pump rate (¶202-¶203).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BURSEG to provide control electronics are coupled to the first and second pump, the control electronics configured and arranged to independently control the first pump and the first atomizer, and the second pump and the second atomizer, and thereby independently control vaporization of the nicotine solution and the flavorent solution into the airflow as taught in WENSLEY.  A person of ordinary skill in the art would obviously use a controller to control the pump.  Doing so would effectively deliver the solution in differing amounts and rates to control the size for effective delivery of the additive (WENSLEY, ¶202).  With respect to the claim limitation of first and second pumps arranged on first and second atomizers, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, Part B. In this case, a person of ordinary skill in the art would obviously provide pumps to each reservoir because doing so would deliver the solution at desired rates and amounts.
Regarding claim 20, modified BURSEG discloses the electronic cigarette of claim 13 as discussed above.  BURSEG further discloses wherein the frit includes a plurality of apertures extending through the frit, and the frit is configured and arranged to evenly distribute the flavorent solution from the first liquid reservoir along a length and circumference of the first atomizer via the plurality of apertures.  BURSEG discloses that the heating coils are wrapped around a wick which is positioned in the reservoir (¶21).  As explained above, a porous wick comprises a plurality of apertures by definition and use of capillary action.  Further BURSEG discloses that the wick is arranged to draw from the liquid reservoirs (¶46).
In the alternative, WENSLEY teaches the use of a frit (Fig. 12, frit 1204, ¶160).  The frit draws an agent from the reservoir and onto the heating element 1206 (¶160).  WENSLEY teaches that the allows for dispensing the agent into desired doses (¶160).  WENSLEY further teaches that the frit can be used to ensure that the rate of agent transfer is safe (¶209).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BURSEG to provide wherein the frit includes a plurality of apertures extending through the frit, and the frit is configured and arranged to evenly distribute the flavorent solution from the first liquid reservoir along a length and circumference of the first atomizer via the plurality of apertures as taught in WENSLEY.  The inclusion of a frit would ensure that the delivery rate of the agent is safe (WENSLEY ¶209).
Regarding claim 22, BURSEG discloses an electronic smoking device with a primary and secondary liquid reservoir (abstract).  BURSEG discloses an electronic cigarette system (Fig. 6, electronic smoking device 401, ¶45) comprising: a reservoir portion (Fig. 6, reservoir portion 402, ¶46) including a first liquid reservoir (Fig. 6, primary liquid reservoir 403, ¶46) containing a flavorent solution (¶55); a second liquid reservoir (Fig. 6, secondary liquid reservoir 405, ¶46) containing a nicotine solution (¶55); and a first atomizer in fluid communication with the first and second liquid reservoir (Fig. 6, primary heating element 406, ¶25, ¶46).  The first atomizer is in fluid communication with the second atomizer in so much all portions are in fluid communication as they come together in the toroidal cavity (¶41).  Further, BURSEG discloses that the central portion of the wick 17 is filled with liquid (¶46).  BURSEG further discloses the first atomizer configured and arranged to receive and vaporize the flavorent solution and the nicotine solution into an airflow (¶46).  BURSEG further discloses a frit (Fig. 6, wick 417, ¶46) is positioned in fluid communication between the first liquid reservoir, the second liquid reservoir and the first atomizer (central portion of the wick 17, ¶46), the frit including a plurality of apertures extending through the frit. BURSEG discloses that the wick is a bundle of porous material such as fiberglass fibers.  These use capillary action to draw liquid from the reservoirs.  A porous wick by definition has a plurality of pores i.e. apertures. 
BRUSEG does not disclose the frit is configured and arranged to evenly distribute the flavorent solution and the nicotine solution along a length and circumference of the first atomizer; a first pump in fluid communication between the first liquid reservoir and the first atomizer; and a second pump in fluid communication between the second liquid reservoir and the first atomizer; wherein the first and second pumps are configured and arranged to draw the nicotine and flavorent solution from the first and second liquid reservoirs through the frit and into contact with the first atomizer.
WENSLEY teaches the use of a frit (Fig. 12, frit 1204, ¶160).  The frit draws an agent from the reservoir and onto the heating element 1206 (¶160).  WENSLEY teaches that the allows for dispensing the agent into desired doses (¶160).  WENSLEY further teaches that the frit can be used to ensure that the rate of agent transfer is safe (¶209).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BURSEG to provide the frit is configured and arranged to evenly distribute the flavorent solution and the nicotine solution along a length and circumference of the first atomizer as taught in WENSLEY.  The inclusion of a frit would ensure that the delivery rate of the agent is safe (WENSLEY ¶209).
WENSLEY teaches an atomizer (9006) to heat an aerosol precursor solution, delivered from a reservoir, into an aerosol for user consumption (¶153). WENSLEY teaches where the liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) is delivered to the heater element through the use of a positive displacement pump, where a pump housed or located within a reservoir comprising a liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) (¶140).  Further WENSLEY teaches the use of a frit (Fig. 12, frit 1204, ¶160).  The frit draws an agent from the reservoir and onto the heating element 1206 (¶160).  WENSLEY further teaches that the frit can be used to ensure that the rate of agent transfer is safe (¶209).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BURSEG to provide a first pump in fluid communication between the first liquid reservoir and the first atomizer; and a second pump in fluid communication between the second liquid reservoir and the first atomizer; wherein the first and second pumps are configured and arranged to draw the nicotine and flavorent solution from the first and second liquid reservoirs through the frit and into contact with the first atomizer as taught in WENSLEY.  A person of ordinary skill in the art would obviously use pumps within the reservoirs to deliver the solutions to the frit.  Doing so would effectively deliver the solution in differing amounts and rates to control the size for effective delivery and absorption in the lung of a subject (WENSLEY, ¶11-¶12).  In addition the inclusion of a frit would ensure that the delivery rate of the agent is safe (WENSLEY ¶209).  With respect to the claim limitation of first and second pumps arranged on first and second atomizers, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, Part B. In this case, a person of ordinary skill in the art would obviously provide pumps to each reservoir because doing so would deliver the solution at desired rates and amounts.
Regarding claim 24, modified BURSEG discloses the electronic cigarette system of claim 22 as discussed above.  BURSEG further discloses wherein the frit is further configured and arranged to mix the flavorent solution and the nicotine solution before applying the combined solution onto the first atomizer via the plurality of apertures.  BURSEG discloses that the liquid is drawn from the reservoirs and meets in the central wick 17 where it is introduced to the toroidal cavity (¶46).
Regarding claim 25, modified BURSEG discloses the electronic cigarette system of claim 22 as discussed above.  BURSEG further discloses control electronics (Fig. 6, operation unit 414, ¶2, ¶45)  communicatively coupled to the first atomizer and the second atomizer, the control electronics configured and arranged to independently control vaporization of the nicotine and flavorent into the airflow (¶23, ¶25).  See also Fig. 9, ¶52-¶53.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over BURSEG in view of WENSLEY as applied to claims 13 and 22 above, and in further view of US 20100059070 (hereinafter POTTER).
Regarding claim 21, modified BURSEG discloses the electronic cigarette system of claim 13 as discussed above.  Modified BURSEG does not disclose wherein the frit is a ceramic-coated steel tube.
POTTER teaches a device for delivering volatilized material to a user (abstract).  POTTER teaches that the device has a metal heat transfer pipe 16 (Figs. 2-3, ¶42).  The pipe is filled with a heat transfer material 36 that comprises a capillary wicking material saturated with liquid.  The exposed end of the heat pipe 32 is suitable for contact with the tobacco section 22 and may incorporate a coating including stainless steel or heat conductive ceramics (¶42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BURSEG to provide wherein the frit is a ceramic-coated steel tube as taught in POTTER.  POTTER teaches a wicking material in a heat transfer pipe.  The end of the pipe that is in contact with the tobacco is coated with stainless steel or heat conductive ceramics.  A person of ordinary skill in the art would obviously use a ceramic coated steel tube because doing so would provide a material suited for the heat of vaporization (POTTER, ¶42).
Regarding claim 23, modified BURSEG discloses the electronic cigarette system of claim 22 as discussed above.  Modified BURSEG does not disclose wherein the frit is a ceramic-coated steel tube.
POTTER teaches a device for delivering volatilized material to a user (abstract).  POTTER teaches that the device has a metal heat transfer pipe 16 (Figs. 2-3, ¶42).  The pipe is filled with a heat transfer material 36 that comprises a capillary wicking material saturated with liquid.  The exposed end of the heat pipe 32 is suitable for contact with the tobacco section 22 and may incorporate a coating including stainless steel or heat conductive ceramics (¶42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BURSEG to provide wherein the frit is a ceramic-coated steel tube as taught in POTTER.  POTTER teaches a wicking material in a heat transfer pipe.  The end of the pipe that is in contact with the tobacco is coated with stainless steel or heat conductive ceramics.  A person of ordinary skill in the art would obviously use a ceramic coated steel tube because doing so would provide a material suited for the heat of vaporization (POTTER, ¶42).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over BURSEG as applied to claim 26 above, and in further view of US 20170013878 (hereinafter SCHULER).
Regarding claim 28, BURSEG discloses the electronic cigarette of claim 26 as discussed above.  BURSEG does not disclose wherein the first and second frits circumferentially extend around the respective first and second portions of the first atomizer.
SCHULER teaches a comparable atomizer (150) and reservoir (140) where the atomizer is separated from liquid in the reservoir by a barrier (175) between the reservoir and the atomizer. The barrier may be absorbent, permeable, or semi-permeable to allow liquid to travel from the reservoir to the atomizer, where suitable materials suitable for the barrier include a glass frit (¶25-¶26). SCHULER further teaches where the frit provides the advantage of preventing or minimizing heat loss from the heating element because the liquid from the reservoir is directly conducted to the atomizing unit (¶27).  The device of SCHULER is cylindrical as illustrated in Fig. 5.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BURSEG to provide wherein the first and second frits circumferentially extend around the respective first and second portions of the first atomizer.  A person of ordinary skill in the art would desire the barrier to extend to separate the atomizer.  As can be seen in SCHULER Fig. 5, the device is cylindrical.  Therefore the barrier, frit, extends in a circumferential fashion about the atomizer.  A person of ordinary skill in the art would immediately recognize the sealing function of the barrier to provide control.  Doing so would provide liquid control and minimize heat losses.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, Part B. 
	 
Response to Arguments
Applicant’s arguments, filed July 7, 2022, with respect to the rejections of claims 1, 5-6, 12-13, 15-16, and 19-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of BURSEG.  The remaining claims are rejected as explained above and that is not repeated here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747